Case 1-1/-40015-nnhi Doc 201-1 Filed ti/iZo/20 Entered Lifzo/c0 10740022

ID Bank

~ America’s Most Convenient Bank®

STATEMENT OF ACCOUNT

 

 

 

 

 

 

BRACHA CAB CORP Page: 1 of 2
DIP CASE 17-46613 EDNY Statement Period: Oct 01 2020-Oct 31 2020
1281 CARROLL ST Cust Ref #: ttt
BROOKLYN NY 11213 Primary Account #:
Chapter 11 Checking
BRACHA CAB CORP Account #
DIP CASE 17-46613 EDNY
ACCOUNT SUMMARY
Beginning Balance 22,361.00 Average Collected Balance 22,229.70
Interest Earned This Period 0.00
Checks Paid 680.00 Interest Paid Year-to-Date 0.00
Ending Balance 21,681.00 Annual Percentage Yield Earned 0.00%
Days in Period 31
DAILY ACCOUNT ACTIVITY
Checks Paid No, Checks: 4 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT DATE SERIAL NO. AMOUNT
10/22 1080 90.00 10/29 1082 90.00
10/29 1081 325.00 10/21 1083 175.00
Subtotal: 680.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
09/30 22,361.00 10/22 22,096.00
10/21 22,186.00 10/29 21,681.00

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 

Bank Deposits FDIC Insured | TD Bank, N.A. | Equaf Housing Lender t=]
Case 1-1/-4001ls5-nnhl Doc 201-1

(5) Bank

 

~ America’s Most Convenient Bank®

Filed Lifeo/20 =Entered Llizoiz0 10740'2e

STATEMENT OF ACCOUNT

 

 

DABRI TRANS CORP Page: 1 of 2
DIP CASE 17-46618 EDNY Statement Period: Oct 01 2N2PN-Net 214 2N20
1281 CARROLL ST Cust Ref #: eee HE
BROOKLYN NY 11213 Primary Account #:

Chapter 11 Checking

DABRI TRANS CORP Account #47

DIP CASE 17-46618 EDNY

ACCOUNT SUMMARY

Beginning Balance 19,844.00 Average Collected Balance 19,712.70

Interest Earned This Period
Checks Paid 680.00 Interest Paid Year-to-Date
Ending Balance 19,164.00 Annual Percentage Yield Earned

Days in Period

 

 

 

 

 

DAILY ACCOUNT ACTIVITY
Checks Paid No. Checks: 4 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO, AMOUNT DATE SERIAL NO. AMOUNT
10/22 1083 90.00 10/29 1085
10/29 1084 325.00 10/21 1086

Subtotal:
DATE BALANCE DATE BALANCE
09/30 19,844.00 10/22 19,579.00
10/21 19,669.00 10/29 19,164.00

t r )

i
pay

hana carvirac ar rannart tananas treikhanl _
none services or connect to www.tdbank.com

 

 
Case 1-1/-40015-nnhl Doc 201-1 Filed tifzco/20 Entered Llizo/c2U 1074022

| Bank
America’s Most Convenient Bank® TT STATEMENT OF ACCOUNT
DOVBER CAB CORP Page: 1 of 2
DIP CASE 17-46614 EDNY Statement Period: Oct 01 2020-Oct 31 2020
1281 CARROLL ST Cust Ref #: ‘ t
BROOKLYN NY 11213 Primary Account #: Bo cen

Chapter 11 Checking

DOVBER CAB CORP Account # 7
DIP CASE 17-46614 EDNY

 

 

 

 

 

 

ACCOUNT SUMMARY

Beginning Balance 24,482.00 Average Collected Balance 24,350.70
Interest Earned This Period 0.00

Checks Paid 680.00 Interest Paid Year-to-Date 0.00

Ending Balance 23,802.00 Annual Percentage Yield Earned 0.00%
Days in Period 31

Checks Paid No. Checks: 4 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments

DATE SERIAL NO. AMOUNT DATE SERIAL NO. AMOUNT

10/22 1081 90.00 10/29 1083 90.00

10/29 1082 325.00 10/21 1084 175.00

Subtotal: 680.00

DAILY BALANCE SUMMARY

DATE BALANCE DATE BALANCE

09/30 24,482.00 10/22 24,217.00

10/21 24,307.00 10/29 23,802.00

 

24-hour Bank-by-Phone services or connect to www.tdbank.com

 

 
Case 1-1/-40015-nni Doc 201-1

\ Bank

~ America’s Most Convenient Bank®

 

FIT TAXI CORP

DIP CASE 17-44620 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking

FIT TAXI CORP
DIP CASE 17-44620 EDNY

Filed Lifzo/20 Entered Lifeo/20 1074022

STATEMENT OF ACCOUNT

Page: 1 of 2
Statement Period: OChAT QAANN—s Oe Mee
Cust Ref #: 6 Ll eeteruue- oer
Primary Account #: -

Account #:

 

 

Beginning Balance 196.56 Average Collected Balance 196.56
Interest Earned This Period 0.00
Ending Balance 196.56 Interest Paid Year-to-Date 0.00
Annual Percentage Yield Earned 0.00%
Days in Period 31

 

DAILY ACCOUNT ACTIVITY
No Transactions this Statement Period

   

  

all 4-800-937-9000 for 24-hour Rank-hv-Phone carvicee ar eoannart ¢ nara tahani 1)
Call 1-800-937-2000 fo 4-nour Bank-by-rnone services or connect to www.idbank.com

   

Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender f=}
Case 1-1/-40015-nNNi

  

JACKHEL CAB CORP

DIP CASE 17-46646 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking

Doc 201-1

4
America's Most Convenient Bank®

Filed Lifzor2zQ Entered Lifc2o/20 10'40'22

STATEMENT OF ACCOUNT

Page: 1 of 2
Statement Period: Oct 01 2020-Oct 31 2020
Cust Ref #: 7

Primary Account #:

 

 

JACKHEL CAB CORP Account #.~

DIP CASE 17-46646 EDNY

ACCOUNT SUMMARY

Beginning Balance 11,450.81 Average Collected Balance 11,319.51
Interest Earned This Period 0.00

Checks Paid 680.00 Interest Paid Year-to-Date 0.00

Ending Balance 10,770.81 Annual Percentage Yield Earned 0.00%
Days in Period 31

 

DAILY ACCOUNT ACTIVITY

 

Checks Paid No. Checks: 4

“Indicates break in serial sequence or check processed electronically and listed under Electronic Payments

 

 

DATE SERIAL NO. AMOUNT DATE SERIAL NO. AMOUNT
10/22 1080 90.00 10/29 1082 90.00
10/29 1081 325.00 10/21 1083 175.00
Subtotal: 680.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
09/30 11,450.81 10/22 11,185.81
10/21 11,275.81 10/29 10,770.81
Call 1-800-937-2000 f t-hour Bank-by-Phone services or connect to www.tdbank.com

 

 

Bank Deposits FDIC Insured | TD Bank, N.A.| Equal Housing Lender
Case 1-1/-40015-nnl

7\) Bank

America’s Most Convenient Bank®

Doc 2U1l-L Filed tif/eo/20 Entered Llizoiz0 LOi40%ce

 

 

 

 

 

 

JARUB TRANS CORP Page: 1 of 2
DIP CASE 17-46639 EDNY Statement Period: Oct 01 2020-Oct 31 2020
1281 CARROLL ST Cust Ref #: ¢
BROOKLYN NY 11213 Primary Account #: 3
Chapter 11 Checking
JARUB TRANS CORP Account #
DIP CASE 17-46639 EDNY
ACCOUNT SUMMARY
Beginning Balance 17,519.48 Average Collected Balance 17,388.18
Interest Earned This Period 0.00
Checks Paid 680.00 Interest Paid Year-to-Date 0.00
Ending Balance 16,839.48 Annual Percentage Yield Earned 0.00%
Days in Period 31
Checks Paid No. Checks: 4 "Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT DATE SERIAL NO. AMOUNT
10/22 1232 90.00 10/29 1234 90.00
10/29 1233 325.00 10/21 1235 175.00
Subtotal: 680.00
DATE BALANCI DATE BALANCE
09/30 17,519.48 10/22 17,254.48
10/21 17,344.48 10/29 16,839.48

 
Case 1-1/-40015-NNl

>
Capital One Bank

Commercial Banking Group

Doc 2401-1 Filed lifeo/ezO Entered t1i2o/2U LU4 0.22

MANAGE YOUR CASH

 

JARUB TRANS CORP
1281 CARROLL STREET
BROOKLYN NY 11213

CASH MANAGEMENT CHECKING MONEY MARKET CDs LOANS

UPGR > Contact your Relationship Manager to discuss

pooo7osa7 targeted solutions for your evolving business needs.

peepee PEE focd pL PL fee g aed tater dre pee

ACCOUNT SUMMARY

FOR PERIOD OCTOBER 01, 2020 - OCTOBER 30, 2020

Commercial Checking | _
Previous Balance 09/30/20

0 Deposits/Credits

0 Checks/Debits

Service Charges

Ending Balance 10/30/20

ACCOUNT DETAIL

Commercial Checking _--_- .

Date Description

osu TRANS CORP
$1,250.00 Number of Days in Cycle 30
$0.00 Minimum Balance This Cycle $1,250.00
$0.00 Average Collected Balance $1,250.00
$0.00
$1,250.00

FOR PERIOD OCTOBER 01, 2020 - OCTOBER 30, 2020

=o ______JARUB TRANS CORP
== Daportisitreciss _ Winicrayalsi Dep its __ Rest hey Balance

 

40/01 $1,250.00
No Account Activity this Statement Period
10/30 $1,250.00
Total $0.00 $0.00
No Items Processed
Thank you for banking with us. PAGE 1 OF 2

Products and services are offered by Capital One, N.A., Member FDIC.

‘©2020 Capital One. All rights reserved.

MEMBER

F Phual aver
LENDER
 

 

 

Case 1-1/-4001s5-nni WoC 401-1 Filed Liféo/2<0 Entered tlicoi2U LO 40°22
Bank
“ America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
LECHAIM CAB CORP Page: 1 of 2
DIP CASE 17-46647 EDNY Statement Period: Oct 01 2020-Oct 31 2020
1281 CARROLL ST Cust Ref #: 4 .
BROOKLYN NY 11213 Primary Account #: 7“ °
Chapter 11 Checking
LECHAIM CAB CORP Account #
DIP CASE 17-46647 EDNY
ACCOUNT SUMMARY
Beginning Balance 4,235.57 Average Collected Balance 1,204.11
Interest Earned This Period 0.00
Checks Paid 325.00 Interest Paid Year-to-Date 0.00
Ending Balance 910.57 Annual Percentage Yield Earned 0.00%
Days in Period 31

 

DAILY ACCOUNT ACTIVITY

 

 

 

Checks Paid No. Checks: 1 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
10/29 1071 325.00

Subtotal: 325.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
09/30 1,235.57 10/29 910.57

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Depasits FOIC insured { TO Bank, N.A, | Equal Housing Lender tf
Case 1-1/-40015-nnhi Doc 201-1 Filed ti/iZo/20 Entered Lifzo/c0 10740022

/[2) Bank

America’s Most Convenient Bank®

MERAB CAB CORP

DIP CASE 17-46619 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking

MERAB CAB CORP
DIP CASE 17-46619 EDNY

Statement Period:
Cust Ref #: 4 #
Primary Account #:

STATEMENT OF ACCOUNT

1 of 2
Oct 01 2N20-Ort 31 2020

Account #

 

 

Beginning Balance

20,261.15
Checks Paid 680.00
Ending Balance 19,581.15

Average Collected Balance 20,129.85
Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Annual Percentage Yield Earned 0.00%
Days in Period 31

 

DAILY ACCOUNT ACTIVITY

 

 

 

Checks Paid No. Checks: 4 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments

DATE SERIAL NO. AMOUNT DATE SERIAL NO. AMOUNT

10/22 1229 90.00 10/29 1231 90.00

10/29 1230 325.00 10/21 1232 175.00
Subtotal: 680.00

DAILY BALANCE SUMMARY

DATE BALANCE DATE BALANCE

09/30 20,261.15 10/22 19,996.15

10/21 20,086.15 10/29 19,581.15

Call 1-800-937-2000 for 24-| Bank-by-Phone vices or connect to www.tdbank.cc

 

 

Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender (=
Case 1-L1/-40015-nnhi Doc 201-1 Filed iiizo/20 Entered Lifco/c20 10'40022

jp) Bank

America’s Most Convenient Bank® T STATEMENT OF ACCOUN’
NY CANTEEN TAX! CORP Page: 1 of 2
DIP CASE 17-46644 EDNY Statement Period: Oct 01 2020-Oct 31 2020
4281 CARROLL ST Cust Ref #:
BROOKLYN NY 11213 Primary Account #: é

Chapter 11 Checking

NY CANTEEN TAXI CORP Account #
DIP CASE 17-46644 EDNY

 

 

 

 

 

 

ACCOUNT SUMMARY

Beginning Balance 15,048.17 Average Collected Balance 14,916.87
Interest Earned This Period 0.00

Checks Paid 680.00 Interest Paid Year-to-Date 0.00

Ending Balance 14,368.17 Annual Percentage Yield Earned 0.00%
Days in Period 31

DAILY ACCOUNT ACTIVITY

Checks Paid No. Checks: 4 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments

DATE SERIAL NO. AMOUNT DATE SERIAL NO. AMOUNT

10/22 1224 90.00 10/29 — 1226 90.00

10/29 1225 325.00 10/24 1228* 175.00

Subtotal: 680.00
09/30 15,048.17 10/22 14,783.17
10/21 14,873.17 10/29 14,368.17

 

Bank Deposits FDIC insured | TD Bank, N.A.| Equal Housing Lender f=}
Case 1-1/-40015-nnhi Doc 201-1 Filed ti/iZo/20 Entered Lifzo/c0 10740022

 

(| Bank

America’s Most Convenient Bank®

 

 

 

 

NY ENERGY TAXI CORP
DIP CASE 17-44645
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking

NY ENERGY TAXI CORP
DIP CASE 17-44645

STATEMENT OF ACCOUNT

Page: 1 of 2
Statement Period: Oct 01 2020-Oct 34 2020
Cust Ref #:

Primary Account #:

Account #

 

 

ACCOUNT SUMMARY

Beginning Balance 145.40 Average Collected Balance 145.40
Interest Earned This Period 0.00

Ending Balance 145.40 Interest Paid Year-to-Date 0.00
Annual Percentage Yield Earned 0.00%
Days in Period 31

 

DAILY ACCOUNT ACTIVITY
No Transactions this Statement Period

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 

Bank Deposits FOIC Insured | TD Bank, NA. 1 Equal Housing Lender {Sy
Case 1-1/-40015-nnhl Doc 201-1 Filed tifzo/20 Entered Llizo/c2U 10'40% 22

“| Bank

America’s Most Convenient Bank®

 

 

 

 

 

 

NY GENESIS TAXI CORP Page: 1 of 2
DIP CASE 17-46617 EDNY Statement Period: Oct 01 2020-Oct 31 2020
1281 CARROLL ST Cust Ref #:
BROOKLYN NY 11213 Primary Account #: Te tee
Chapter 11 Checking
NY GENESIS TAXI CORP Account #
DIP CASE 17-46617 EDNY
Beginning Balance 25,969.55 Average Collected Balance 25,838.25
Interest Earned This Period 0.00
Checks Paid 680.00 Interest Paid Year-to-Date 0.00
Ending Balance 25,289.55 Annual Percentage Yield Earned 0.00%
Days in Period 31
Checks Paid No. Checks: 4 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
10/22 1084 90.00 10/29 1086 90.00
10/29 1085 325.00 10/21 1087 175,00
Subtotal: 680.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
09/30 25,969.55 10/22 25,704.55
10/21 20,794.55 10/29 25,289.55

- ‘: a 4 '
arvicC es or connact ta wranw tdhan! ,
ervices or connect to WWWw.tapank.com

 

 
Case 1-1/-40015-nnl

jp) Bank

Doc 201-1

~ America’s Most Convenient Bank®

Filed Lifeo/20 =Entered Lifco/20 10'40'22

STATEMENT OF ACCOUNT

 

 

NY STANCE TAXI CORP 1 of 2
DIP CASE 17-46642 EDNY Statement Period: Oct 01 2020-Oct 31 2020
1281 CARROLL STREET Cust Ref #: :
BROOKLYN NY 11213 Primary Account #:
Chapter 11 Checking
NY STANCE TAXI CORP Account # 4
DIP CASE 17-46642 EDNY
Beginning Balance 9,495.00 Average Collected Balance 9,363.70
Interest Earned This Period 0.00
Checks Paid 680.00 Interest Paid Year-to-Date 0.00
Ending Balance 8,815.00 Annual Percentage Yield Earned 0.00%
Days in Period 31

 

 

 

 

DAILY ACCOUNT ACTIVITY

Checks Paid No. Checks: 4 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments

DATE SERIAL NO. AMOUNT IATE SERIAL NO AMOUNT

10/22 1230 90.00 10/29 1232 90.00

10/29 1231 325.00 10/21 1233 175.00
Subtotal: 680.00

DAILY BALANCE SUMMARY

DATE BALANCE DATE BALANCE

09/30 9,495.00 10/22 9,230.00

10/21 9,320.00 10/29 8,815.00

ces or connect to www.tdbank.c«

 

 
Case 1-1/-40015-nNNI

jp) Bank

NY TINT TAXI CORP

DIP CASE 17-46641 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking

Doc 201-1

~ America’s Most Convenient Bank®

Filed Lifzo/20 Entered Lifeo/20 1074022

STATEMENT OF ACCOUNT

Page: 1 of2
Statement Period: Oct 01 2020-Oct 31 2020
Cust Ref #:

Primary Account #:

 

 

 

 

 

 

NY TINT TAXI CORP Account # 7

DIP CASE 17-46641 EDNY

ACCOUNT SUMMARY

Beginning Balance 3,121.66 Average Collected Balance 3,010.69
Interest Earned This Period 0.00

Checks Paid 680.00 Interest Paid Year-to-Date 0.00

Ending Balance 2,441.66 Annual Percentage Yield Earned 0.00%
Days in Period 31

DAILY ACCOUNT ACTIVITY

Checks Paid No. Checks: 4 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments

DATE SERIAL NO. AMOUNT DATE SERIAL NO. AMOUNT

10/29 1081 90.00 10/29 1083 90.00

10/29 1082 325.00 10/21 1084 175.00

Subtotal: 680.00
09/30 3,121.66 10/29 2,441.66
10/21 2,946.66

 

 

 

Bank Deposits FDIC insured | TD Bank, N.A.! Eq

 
Case 1-1/-40015-nhi Doc 201-1 Filed tifiZo/20 Entered Lifezo/c0 1074022

Bank

America's Most Convenient Bank® T STATEMENT OF ACCOUNT
SOMYASH TAXI INC Page: 1 of 2
DIP CASE 17-46640 EDNY Statement Period: Oct 01 2020-Oct 31 2020
1281 CARROLL ST Cust Ref #:
BROOKLYN NY 11213 Primary Account #: see

Chapter 11 Checking

SOMYASH TANI INC Account ee
DIP CASE 17-46640 EDNY

 

 

 

 

 

 

ACCOUNT SUMMARY
Beginning Balance 16,068.57 Average Collected Balance 15,957.60
Interest Earned This Period 0.00
Checks Paid 680.00 Interest Paid Year-to-Date 0.00
Ending Balance 15,388.57 Annual Percentage Yield Earned 0.00%
Days in Period 31
Checks Paid No. Checks: 4 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT DATE SERIAL NO. AMOUNT
10/29 1076 90.00 10/29 1078 90.00
10/29 1077 325.00 10/21 1079 175.00
Subtotal: 680.00
09/30 16,068.57 10/29 15,388.57

10/21 15,893.57

 
Case 1-1/-40015-nnhl Doc 201-1 Filed tifzco/20 Entered Llizo/c2U 1074022

 

 

 

 

 

) Bank

America’s Most Convenient Bank®

 

STATEMENT OF ACCOUNT

 

 

 

 

 

 

TAMAR CAB CORP Page: 1 of 2
DIP CASE 17-46616 EDNY Statement Period: Oct 01 2NIN-Oect 31 2020
1281 CARROLL ST Cust Ref #:
BROOKLYN NY 11213 Primary Account #:
Chapter 11 Checking
TAMAR CAB CORP Account #
DIP CASE 17-46616 EDNY
ACCOUNT SUMMARY
Beginning Balance 20,260.20 Average Collected Balance 20,149.23
Interest Earned This Period 0.00
Checks Paid 680.00 Interest Paid Year-to-Date 0.00
Ending Balance 19,580.20 Annual Percentage Yield Earned 0.00%
Days in Period 31
DAILY ACCOUNT ACTIVITY
Checks Paid No. Checks: 4 “indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT DATE SERIAL NO. AMOUNT
10/29 1081 90.00 10/29 1084 90.00
10/29 1083* 325.00 10/21 1088* 175.00
Subtotal: 680.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
09/30 20,260.20 10/29 19,580.20
10/21 20,085.20

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FDIC insured | TD Bank, N.A.| Equal Housing Lender {Sy
